2022 IL App (1st) 210794
                                 No. 1-21-0794
                                                                Third Division
                                                                 May 18, 2022
____________________________________________________________________________

                                    IN THE

                       APPELLATE COURT OF ILLINOIS

                                FIRST DISTRICT

____________________________________________________________________________


ROBERT LUKANTY,                               ) Appeal from the Circuit Court
                                              ) of Cook County.
       Plaintiff-Appellant,                   )
                                              )
v.                                            ) No. 19 L 5873
                                              )
MILOSZ A. MOGLINICKI; GEMINI GREEN )
PROPERTY, LLC; CELINA MICKO; BILL             ) The Honorable
MICKO, d/b/a Elite Stone, Inc.; and           ) Moira S. Johnson,
STANLEY DLUBACZ,                              ) Judge Presiding.
                                              )
       Defendants                             )
                                              )
(Milosz A. Moglinicki, Gemini Green Property, )
LLC, and Bill Micko d/b/a Elite Stone, Inc.,  )
       Defendants-Appellees).                 )
____________________________________________________________________________


            PRESIDING JUSTICE GORDON delivered the judgment of the court, with
            opinion.
            Justices McBride and Ellis concurred in the judgment and opinion.
     No. 1-21-0794


                                                     OPINION

¶1          In the case at bar, plaintiff, Robert Lukanty, was injured when a refrigerator that he was

        helping move at the behest of defendant Milosz A. Moglinicki 1 at Moglinicki’s property fell,

        trapping plaintiff’s right middle-finger against the floor. As a result of this incident, plaintiff’s

        right middle-finger was severed. Plaintiff subsequently filed suit against defendant. 2 Plaintiff’s

        initial complaint consisted of two counts: premises liability and negligence “(in the

        alternative)”. About 10 months after the filing of the complaint, plaintiff’s counsel purportedly

        entered into a global settlement agreement, settling all of his claims against Moglinicki, Gemini

        Green Property, LLC, and Bill Micko d/b/a Elite Stone, Inc., for $29,000. However, plaintiff

        refused to sign a release of his claims against those defendants, contending his counsel lacked

        authority to settle the lawsuit for that amount. Defendants filed an emergency motion to enforce

        settlement. After a hearing, the trial court granted defendants’ emergency motion to enforce

        settlement, and plaintiff appeals. Pursuant to this court’s order to supplement the record on

        appeal, plaintiff filed a certified agreed statement of facts on April 5, 2022. For the reasons set

        forth below, we reverse.

¶2                                          I. BACKGROUND

¶3          As noted, plaintiff filed a two-count complaint against defendant Moglinicki. The

        allegations are based on an injury sustained by plaintiff on defendant’s property on January 26,

        2019. According to the complaint, plaintiff was hired as an independent contractor to provide



            1
               This is the correct spelling of Milosz A. Moglinicki’s first and last name. Throughout the
        litigation, numerous typographical errors were made regarding Moglinicki’s name. Several iterations
        of the caption appeared in the proceedings below. Here, we use the caption as it appears on the trial
        court’s order granting motion to enforcement settlement, which is the subject of this appeal.
             2
               The complaint was later amended twice and in its most recent version included Gemini Green
        Property, LLC; Celina Micko; Bill Micko, d/b/a Elite Stone, Inc.; and Stanley Dlubacz as additional
        defendants.
                                                        2
     No. 1-21-0794


        flooring work at defendant’s property. After plaintiff finished the flooring work, defendant

        requested that plaintiff help him carry a refrigerator into defendant’s property. Defendant

        instructed another person and plaintiff to use a rolling dolly to move the refrigerator up the

        stairs located at the front of the property. Plaintiff alleges that defendant and the other person

        caused the refrigerator to abruptly be set down. As a result, the full weight of the refrigerator

        fell on plaintiff’s right middle-finger, trapping it against the floor and severing it. Based on

        these allegations, plaintiff pleaded two counts against defendant Moglinicki: premises liability

        and negligence.

¶4          The complaint was subsequently amended twice. On January 26, 2021, plaintiff filed his

        second amended complaint, consisting of eight counts, to include Gemini Green Property,

        LLC; Celina Micko; Bill Micko, d/b/a Elite Stone, Inc.; and Stanley Dlubacz as additional

        defendants. Count I (premises liability) and count II (negligence) were pleaded against

        Moglinicki; count III (premises liability) and count IV (negligence) were pleaded against

        Gemini Green Property, LLC; count V (premises liability) and count VI (negligence) were

        pleaded against Bill Micko, d/b/a Elite Stone, Inc.; count VII (negligence) was pleaded against

        Celina Micko; and count VIII (negligence) was pleaded against Stanley Dlubacz.

¶5          Plaintiff retained the Tenenbaum Law Group to represent him in the above-described injury

        lawsuit. 3 Plaintiff is a Polish immigrant with very limited English-language capabilities, and

        the Tenenbaum Law Group has Polish-speaking capabilities. The attorney representation

        agreement dated February 28, 2019 (representation agreement), signed by plaintiff and S.




            3
             The following account of events is taken from exhibits submitted in the course of motion
        practice following defendants’ filing of their emergency motion to enforce settlement agreement.
        These exhibits included, among others, depositions of plaintiff and his Tenenbaum Law Group
        counsel.
                                                       3
     No. 1-21-0794


        Aaron Tenenbaum (Tenenbaum), sets forth the terms of representation. Of relevance to the

        instant appeal is paragraph 5 of the representation agreement, which reads:

                “Giving and granting unto said ATTORNEY full power and authority to do and

                perform all and every act and thing whatsoever including executing drafts and releases

                requisite and necessary to be done in and about the claim as fully, to all intents and

                purposes, as might or could if personally present at the doing thereof with full power

                of substitution and revocation, hereby ratifying and confirming all that the said

                ATTORNEY shall lawfully do or cause to be done by virtue hereof.”

¶6          Victor Cordova (Cordova), an associate at the Tenenbaum Law Group, worked on

        plaintiff’s case. Although he reported to and was supervised by Tenenbaum, the principal of

        Tenenbaum Law Group, Cordova handled all aspects of the case. This included negotiation

        discussions with defendants. On April 13, 2020, Cordova accepted a cumulative settlement

        offer of $29,000 from defendants Moglinicki; Gemini Green Property, LLC; and Bill Micko,

        d/b/a Elite Stone, Inc.

¶7          Shortly thereafter, plaintiff was instructed to come to the Tenenbaum Law Group’s office

        to sign a release. On April 20, 2020, plaintiff and his wife, Teresa Lukanty, appeared at the

        Tenenbaum Law Group’s office. In his deposition in April of the following year, plaintiff

        expressed dissatisfaction with the settlement amount and wanted to think it over before signing

        the release. Plaintiff left the office without signing the release.

¶8          The first communication between plaintiff and Tenenbaum Law Group after the April 20,

        2020, meeting appears to be an April 25, 2020, e-mail sent on behalf of plaintiff to Tenenbaum

        and Cordova. The e-mail terminated the legal services of Tenenbaum Law Group. It did not

        provide any reason or explanation for the termination.


                                                       4
       No. 1-21-0794


¶9            On April 29, 2020, defendants Moglinicki; Gemini Green Property, LLC; and Bill Micko,

          d/b/a Elite Stone, Inc., filed an emergency motion to enforce the settlement agreement.

          Defendants argued that, under principles of contract law, the settlement agreement is

          enforceable, as there was an offer, acceptance, consideration, and its terms are definite and

          reasonably ascertainable. Moreover, they argued, the failure to sign a release does not render

          the settlement agreement unenforceable, and there was no legal requirement for an evidentiary

          hearing in this case.

¶ 10          On May 1, 2020, plaintiff retained Glen J. Dunn & Associates, Ltd, as his legal counsel.

          On February 9, 2021, plaintiff filed his response to defendants’ emergency motion to enforce

          the settlement agreement. In his response, plaintiff argued that the settlement agreement is

          unenforceable because he did not authorize anyone at Tenenbaum Law Group to settle his case.

¶ 11          On March 18, 2021, Tenenbaum was deposed. Tenenbaum testified that paragraph 5 of the

          representation agreement permits his firm to accept a settlement on behalf of a client without

          the client’s advance approval. Tenenbaum also testified that Tomasz Czarnota (Czarnota), a

          Polish-speaking paralegal at Tenenbaum Law Group, translated each paragraph of the

          representation agreement prior to the client signing it.

¶ 12          In his deposition, Tenenbaum testified regarding a purported March 20, 2020, meeting with

          his now former client, the plaintiff. According to Tenenbaum, there were five people present

          at the March 20, 2020, meeting. These included plaintiff, plaintiff’s wife, Tenenbaum,

          Cordova, and Czarnota. Tenenbaum testified that, at this meeting, he advised plaintiff that

          there was an offer to settle the lawsuit for a “total cumulative settlement” of $30,000.

          Tenenbaum testified that “after much discussion, it was accepted. They gave us authority to




                                                        5
       No. 1-21-0794


          accept it. However, they left with the statement, with the understanding that we will still maybe

          try to get a little more.”

¶ 13          Tenenbaum also testified that his associate, Cordova, accepted a global settlement offer of

          $29,000 on April 13, 2020. There is no indication in Tenenbaum’s testimony that the $29,000

          offer was communicated to plaintiff prior to Cordova’s acceptance thereof. Tenenbaum’s

          deposition was adjourned and scheduled to resume at a later date.

¶ 14          On April 7, 2021, Tenenbaum’s deposition resumed. Curiously, Tenenbaum testified that

          the March 20, 2020, meeting left him confident that he had the authority to accept a $25,000

          cumulative settlement. This $25,000 figure did not appear in the first part of Tenenbaum’s

          deposition that took place approximately three weeks prior thereto.

¶ 15          On April 7, 2021, Cordova was also deposed. Cordova testified that, although paragraph 5

          of the representation agreement grants him authority to negotiate on behalf of his client,

          specific authority to accept a settlement of not less than $25,000 was obtained at the purported

          March 20, 2020, meeting. There is no indication of any written approval attached to any of the

          pleadings.

¶ 16          In his declaration and deposition, plaintiff denies that the March 20, 2020, meeting ever

          took place. He denies that he ever authorized anyone at Tenenbaum Law Group to settle his

          lawsuit.

¶ 17          On April 19, 2021, defendants filed their reply in support of their emergency motion to

          enforce the settlement agreement. In their reply brief, defendants argued that “plaintiff

          expressly authorized his counsel, both in-writing and in-peron [sic], to negotiate and settle his

          action on his behalf and without further notice.” They argued that paragraph 5 of the

          representation agreement granted Tenenbaum Law Group “unfettered authority” to negotiate


                                                       6
       No. 1-21-0794


          and accept a settlement on plaintiff’s behalf without consulting or notifying him first. They

          also argued that paragraph 5 was sufficiently translated for plaintiff and that plaintiff did not

          ask for any further explanation before signing the representation agreement. Defendants also

          argued that the purported March 20, 2020, meeting between plaintiff and his counsel

          authorized Tenenbaum Law Group to accept a cumulative settlement of $25,000 or more.

          Defendants’ reply makes no mention of the $30,000 cumulative settlement offer that was—

          according to Tenenbaum’s March 18, 2021, deposition—purportedly on the table at the March

          20, 2020, meeting. 4

¶ 18          On June 9, 2021, the trial court held a hearing regarding the defendants’ emergency motion

          to enforce settlement. On June 10, 2021, the court issued its order granting the motion to

          enforce settlement. The court ordered the following:

                       “1. Defendants, MILOSZ A. MOGLINICKI, GEMINI GREEN PROPERTY,

                  LLC. And BILL MICKO d/b/a EITE STONE, INC.’s Motion to Enforce Settlement is

                  granted; and

                       2. Defendants, MILOSZ A. MOGLINICKI, GEMINI GREEN PROPERTY, LLC

                  and BILL MICKO d/b/a ELITE STONE, INC., are dismissed with prejudice.

                       3. Pursuant to Illinois Supreme Court Rule 304(a), there is no just reason for

                  delaying either enforcement or appeal of this Order.

                       4. This case is pending against the remaining Defendant.”




              4
               Plaintiff subsequently filed his sur-reply to defendants’ reply, and defendants filed their sur-reply
          to plaintiff’s sur-reply. Because neither sur-reply advanced any novel arguments, they are not
          discussed here.
                                                            7
       No. 1-21-0794


¶ 19          There is nothing in the record to indicate that the June 9, 2021, hearing was an evidentiary

          hearing. There is also nothing in the record to indicate that the trial court found that the

          settlement agreement was reached in good faith.

¶ 20          On July 7, 2021, plaintiff filed a timely notice of appeal, and this appeal follows.

¶ 21          On March 7, 2022, this court ordered plaintiff to supplement the record with a certified

          verbatim transcript of the trial court’s June 9, 2021, hearing by March 22, 2022. In lieu thereof,

          this court permitted plaintiff to submit a certified bystander’s report or a certified agreed

          statement of facts. On April 5, 2022, plaintiff filed a certified agreed statement of facts.

          However, the statement does not elucidate the trial court’s reasoning in reaching its decision

          to enforce the settlement agreement at issue. Thus, it is of little value in assisting our review

          of its order. According to the agreed statement of facts, “[t]he court based its decision upon the

          parties’ briefs, the evidence presented, and the arguments of counsel received, and upon

          consideration of same, the Court concluded that Mr. Lukanty had, in fact, expressly authorized

          his prior attorneys (the Tenenbaum firm) to negotiate and accept the settlement they did.” We

          proceed with our analysis based on the parties’ briefs and the record on appeal.

¶ 22                                           II. ANALYSIS

¶ 23          On appeal, plaintiff argues that the settlement agreement at issue is unenforceable because

          plaintiff did not “provide The Tenenbaum Firm the distinct authority required to compromise

          his suit.” Defendants urge us to presume that the trial court’s decision to grant their motion to

          enforce had a sufficient legal and factual basis. Defendants also argue that the Tenenbaum Law

          Group had the authority to compromise plaintiff’s lawsuit. For the reasons discussed below,

          we reverse the trial court’s order enforcing the settlement agreement and dismissing the lawsuit

          against defendants.


                                                        8
       No. 1-21-0794


¶ 24                               A. Failure to File a Complete Record

¶ 25          As a threshold matter, defendants argue that plaintiff has failed to meet his burden of

          providing a sufficiently complete record on appeal by failing to provide a verbatim transcript,

          a bystander’s report, or an agreed statement of facts regarding the hearing at issue. It is well

          settled that the burden to provide a sufficiently complete record to support his or her claims

          falls on the appellant. Xcel Supply, LLC v. Horowitz, 2018 IL App (1st) 162986, ¶ 52. However,

          in the case at bar, we find that the record is sufficiently complete to conduct a review on the

          merits. Though we do not have before us a report of the proceedings of the hearing during

          which the trial court upheld the validity of the enforcement agreement at issue, we do have

          extensive documentation of the motion practice following defendants’ motion to enforce the

          settlement agreement. This documentation includes not only the pleadings themselves, but also

          exhibits that include deposition testimony of all key people in this litigation. Additionally, the

          record includes copies of e-mails regarding the settlement agreement at issue and the attorney

          representation agreement plaintiff signed. Accordingly, we find that the record is sufficiently

          complete to allow us to review the issue before us.

¶ 26                                       B. Standard of Review

¶ 27          Where the trial court has held an evidentiary hearing, the appellate court reviews its

          findings of fact under the manifest weight of the evidence standard. Kulchawik v. Durabla

          Manufacturing Co., 371 Ill. App. 3d 964, 969 (2007). “A finding regarding the validity of a

          settlement agreement is against the manifest weight of the evidence only if the opposite

          conclusion is clearly apparent or where a decision is palpably erroneous and wholly

          unwarranted.” K4 Enterprises, Inc. v. Grater, Inc., 394 Ill. App. 3d 307, 312-13 (2009).




                                                        9
       No. 1-21-0794


¶ 28          However, where the trial court’s decision to grant or deny a settlement agreement is made

          on the motion pleadings and attachments, without holding an evidentiary hearing, the appellate

          court reviews the trial court’s decision de novo. City of Chicago v. Ramirez, 366 Ill. App. 3d

          935, 946 (2006). Further, “[a]n evidentiary hearing regarding the formation and terms of a

          settlement agreement may be appropriate when there is a disputed issue on that point and

          additional evidence or testimony is required to satisfactorily resolve the issue.” Ramirez, 366

          Ill. App. 3d at 946.

¶ 29          Thus, the applicable standard of review depends on whether the trial court held an

          evidentiary hearing prior to its issuance of the order at issue. As noted above, there is no

          indication in the record that the trial court held an evidentiary hearing prior to issuing its June

          10, 2021, order granting defendants’ motion to enforce the settlement agreement, nor do the

          parties claim that such an evidentiary hearing occurred. As also noted above, an evidentiary

          hearing is appropriate when there is a disputed issue on the formation and terms of a settlement

          agreement. Here, the record indicates several key factual issues in dispute, which could have

          been resolved through an evidentiary hearing. For one, Tenenbaum Law Group contends that

          the representation agreement plaintiff signed authorized Tenenbaum Law Group to

          compromise plaintiff’s suit absent his advance approval. Plaintiff denies that the agreement he

          signed conferred such authority to his counsel. Second, Tenenbaum Law Group contends that

          even if the representation agreement did not confer such authority, plaintiff granted such

          authority during a March 20, 2020, meeting. Plaintiff denies that such a meeting even occurred.

          Third, there is a dispute regarding the purported settlement offer amount, as evident from the

          deposition of Tenenbaum himself. In the first part of his deposition, Tenenbaum testified that




                                                        10
       No. 1-21-0794


          there was a cumulative settlement offer of $30,000. In the second part, he testified that the

          amount of the cumulative settlement offer was $25,000.

¶ 30          However, because the trial court did not hold an evidentiary hearing on defendants’ motion,

          even though there were several key disputed issues of fact related to the purported settlement

          agreement’s formation and terms, we review the trial court’s order enforcing the settlement

          agreement de novo. De novo consideration means we perform the same analysis that a trial

          judge would perform. Condon & Cook, L.L.C. v. Mavrakis, 2016 IL App (1st) 151923, ¶ 55.

¶ 31                               C. Validity of the Settlement Agreement

¶ 32          The crux of the dispute in the case at bar is whether plaintiff’s counsel had plaintiff’s

          authorization to compromise his suit. 5 As noted above, defendants contend that the

          representation agreement plaintiff signed granted Tenenbaum Law Group the authority to

          compromise plaintiff’s suit. Tenenbaum Law Group also contends that plaintiff granted it

          authority to compromise plaintiff’s suit during a March 20, 2020, meeting. Plaintiff denies that

          the representation agreement he signed granted his counsel such authority, and he denies that

          the purported March 20, 2020, meeting ever took place.

¶ 33          As an initial matter, we must note that it appears that the trial court’s order enforcing the

          settlement agreement lacks the requisite good faith finding. Where two or more persons are


              5
               As noted above, defendants argue, as an initial matter, that the record on appeal is incomplete
          because plaintiff has failed to provide a record of the proceedings regarding the trial court’s hearing
          on the motion to enforce the settlement agreement. Based on this, defendants urge us to therefore
          presume that the trial court’s order granting the enforcement of the settlement had a sufficient legal
          and factual basis. As also noted above, this court granted plaintiff leave to supplement the record.
          Plaintiff failed to provide a report of the proceedings that explains the trial court’s reasoning in
          rendering its decision. The agreed statement of facts plaintiff provided did not include the trial court’s
          reasoning. However, we have received plaintiff’s appellate brief, defendants’ appellate brief, and
          plaintiff’s reply brief. The record also includes the extensive motion practice regarding the
          enforcement of the settlement agreement at bar. Accordingly, we find that there is sufficient evidence
          in the record for us to review the trial court’s decision, even in the absence of a report of proceedings
          or bystander’s report, especially where there was no evidence presented in an evidentiary hearing.
                                                           11
       No. 1-21-0794


          subject to tort liability arising out of the same injury to person or property, the Joint Tortfeasor

          Contribution Act (Contribution Act) applies. 740 ILCS 100/2(a) (West 2018). The

          Contribution Act provides a right of contribution among joint tortfeasors. 740 ILCS 100/2(a)

          (West 2018). The settling parties carry the initial burden of making a preliminary showing of

          good faith. Johnson v. United Airlines, 203 Ill. 2d 121, 132 (2003). “ ‘At a minimum,’ the

          settling parties must show the existence of a legally valid settlement agreement, although other

          factual evidence may be necessary before the court may make its initial determination. Hartley

          v. North American Polymer Co., 2020 IL App (1st) 192619, ¶ 26 (quoting Johnson, 203 Ill. 2d

          at 132). Once the settling parties have shown the existence of a legally valid settlement

          agreement, the party challenging the good faith of the settlement must prove the absence of

          good faith by a preponderance of the evidence. Johnson, 203 Ill. 2d at 132. Our supreme court

          has recognized that two public policies underpin the Contribution Act: the encouragement of

          settlement and the equitable apportionment of damages among tortfeasors. Antonicelli v.

          Rodriguez, 2018 IL 121943, ¶ 13.

¶ 34          We turn now to the legal standard applicable in determining whether an attorney has

          authority to settle a client’s suit. “An attorney who represents a client in litigation has no

          authority to settle a claim of the client absent the client’s express authorization to do so.”

          Kulchawik, 371 Ill. App. 3d at 969 (citing Shapo v. Tires ’N Tracks, Inc., 336 Ill. App. 3d 387,

          399 (2002)). “ ‘Where a settlement is made out of court and is not made part of the judgment,

          the client will not be bound by the agreement without proof of express authority.’ ” Kulchawik,

          371 Ill. App. 3d at 969 (quoting Shapo, 336 Ill. App. 3d at 399). “The party alleging authority

          has the burden of proving that fact.” Kulchawik, 371 Ill. App. 3d at 969 (citing Shapo, 336 Ill.

          App. 3d at 399).


                                                        12
       No. 1-21-0794


¶ 35          In the case at bar, three defendants purportedly entered into a settlement agreement with

          plaintiff. However, there is no indication that these settling defendants have met their burden

          of making a preliminary showing of good faith, as required by the Contribution Act. Moreover,

          there is no indication that the trial court made a good faith finding, also required by the

          Contribution Act. Therefore, the trial court’s order is reversible on this ground alone. However,

          because neither party’s briefs raise this issue, we do not decide this appeal based on the lack

          of a good faith finding by the trial court.

¶ 36          Defendants derive the Tenenbaum Law Group’s purported settlement authority from two

          sources: paragraph 5 of the representation agreement and the purported March 20, 2020,

          meeting. We address each in turn. As explained above, counsel must have express

          authorization from his client to settle the client’s case. Kulchawik, 371 Ill. App. 3d at 969.

          However, neither the word “settle” nor any variation of it appears in paragraph 5 of the

          representation agreement:

                 “Giving and granting unto said ATTORNEY full power and authority to do and

                 perform all and every act and thing whatsoever including executing drafts and releases

                 requisite and necessary to be done in and about the claim as fully, to all intents and

                 purposes, as might or could if personally present at the doing thereof with full power

                 of substitution and revocation, hereby ratifying and confirming all that the said

                 ATTORNEY shall lawfully do or cause to be done by virtue hereof.”

¶ 37          Therefore, by definition, there is no express authority in this agreement. Defendants have

          not cited a single case that suggests a lawyer can derive his settlement authority from a

          document that does not even mention the word “settle” or any variation of it. Indeed, allowing

          such agreements would implicate serious public policy concerns. Because we do not find any


                                                        13
       No. 1-21-0794


          authority to settle this case, we do not have to decide the public policy issues. Instead,

          defendants vaguely contend that “[p]laintiff freely signed the comprehensive Agreement which

          delineated the nature and scope the firm’s representation of his interests, including the

          authority to resolve the controversy between the parties” without pointing to any particular

          language in paragraph 5 (or even in the representation agreement) that confers the purported

          settlement authority to plaintiff’s counsel. Defendants also contend that the representation

          agreement gave the firm “full power and authority” to negotiate and accept the settlement offer.

          Though the phrase “full power and authority” does appear in paragraph 5, there is no mention

          that such “power and authority” includes settlement. Again, express authorization is required.

          Based on the foregoing, we cannot conclude that this vague and seemingly broad-reaching text

          of paragraph 5 granted the Tenenbaum Law Group advance authority to settle plaintiff’s case

          for apparently any amount it saw fit. In short, paragraph 5 does not confer the Tenenbaum Law

          Group the authority that defendants claim it does, and defendants have failed to provide any

          other documentation conferring said authority.

¶ 38          Second, defendants argue that plaintiff authorized the Tenenbaum Law Group to settle his

          suit during a meeting that purportedly occurred on March 20, 2020, at the Tenenbaum Law

          Group’s office. According to Tenenbaum, he met with plaintiff, plaintiff’s wife, Cordova, and

          Czarnota on that day. Tenenbaum testified that plaintiff granted his firm authority to settle his

          case, though the amount that was purportedly authorized is unclear from Tenenbaum’s own

          testimony. Plaintiff denies that this meeting occurred. Moreover, save for the testimony of

          Tenenbaum’s associate, Cordova, defendants have failed to provide corroborating

          documentation to show that the meeting took place. Defendants were unable to produce any

          calendar entries, notes, memoranda, e-mails, or correspondence with plaintiff to indicate that


                                                       14
       No. 1-21-0794


          a meeting took place. Based on the foregoing, it is, at best, unclear whether this meeting

          occurred. If it did not occur, then no authority could have been granted. Even if the meeting

          did occur, the conflicting testimony of Tenenbaum calls into question the settlement amount

          that was presented to plaintiff. During the first part of his deposition, which took place on

          March 18, 2021, Tenenbaum testified that the cumulative settlement offer was $30,000 and

          that settlement authority was based on this amount. During the second part of his deposition,

          which took place on April 7, 2021, Tenenbaum testified that the cumulative settlement offer

          communicated to plaintiff at the meeting was $25,000. On these facts, we cannot find that the

          March 20, 2020, meeting, whether or not it actually took place, granted the Tenenbaum Law

          Group authority to settle plaintiff’s case. Accordingly, as there is no evidence that settlement

          was authorized, we cannot find that a valid settlement agreement was ever formed. Therefore,

          the trial court erred in granting defendants’ motion to enforce the settlement agreement.

¶ 39                                         III. CONCLUSION

¶ 40          For the reasons set forth above, the settlement agreement in the case at bar is unenforceable

          because the evidence presented to the trial court did not establish the Tenenbaum Law Group’s

          authority to settle plaintiff’s case on his behalf.

¶ 41          Reversed and remanded.




                                                         15
No. 1-21-0794



                                  No. 1-21-0794


Cite as:                 Lukanty v. Moglinicki, 2022 IL App (1st) 210794


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-L-5873;
                         the Hon. Moira S. Johnson, Judge, presiding.


Attorneys                Glen J. Dunn Jr., Michael J. Hallock, and Dennis Stefanowicz, of
for                      Glen J. Dunn & Associates, Ltd., of Chicago, for appellant.
Appellant:


Attorneys                Steven B. Fisher, of Ripes, Nelson, Baggot & Kalobratsos, P.C.,
for                      and Barrett W. Whalen, of Purcell & Wardrope Chtrd., both of
Appellee:                Chicago, and Michael R. Graf, of Michael R. Graf, P.C., of
                         Arlington Heights, for appellees.




                                        16